EXHIBIT 10.1

February 13, 2006

John P. Kavanaugh

33 Pederzini Drive

Medfield, MA 02052

Dear John:

On February 1, 2006 you were informed that First Allmerica Financial Life
Insurance Company, including its subsidiaries and affiliates (the "Company"),
will eliminate your position as of February 28, 2006, ("Position Elimination
Date"). You and the Company have agreed to terminate your employment pursuant to
the terms and conditions set forth below. This letter, the ("Separation
Agreement" or "Agreement"), outlines the severance pay and benefits for which
you are eligible IF YOU AGREE TO THE TERMS AND CONDITIONS STATED IN THIS LETTER
INCLUDING A RELEASE OF CLAIMS IN FAVOR OF THE COMPANY.

1.

Resignation. You will resign any officer/director positions that you use or hold
in subsidiaries or affiliates of the Company as of February 28, 2006. Your
resignation will be in the form attached hereto as Exhibit A.

2.

Severance Compensation. In exchange for your execution of this Separation
Agreement, you will receive the monetary equivalent of fifty-two (52) weeks of
severance at your current compensation ("Severance Compensation"). You will be
eligible to receive severance in the form of a paid leave from February 28, 2006
up to and including December 31, 2006. During a paid leave of absence, you will
continue to receive your current compensation and existing fringe benefits,
except that after your Position Elimination Date you will not be eligible for
additional vacation accrual or be eligible to participate in the Group
Disability Plan. In addition, your participation in the Group Accidental Death
Plan and Group Life Insurance will continue for three (3) months from your
Position Elimination Date or until your paid leave ends, whichever occurs first.
Life conversion or portability is available once coverage ends. You will be
eligible for a Company 401(k) matching contribution while in a paid leave
status.

If you do not wish to receive severance as a paid leave and would rather
terminate your employment and receive a lump sum payment equal to fifty-two (52)
weeks of base compensation, you must return Exhibit B to Laura Bowker at Mail
Station No. N-184. If you do not return Exhibit B, you will be eligible to
receive your severance in the form of a paid leave up to and including December
31, 2006. Your Severance Compensation will be paid to you following the
Effective Date of this Separation Agreement (as defined in paragraph 19).

3.

Termination Date. Assuming you have not elected to receive a lump sum payment
instead of a paid leave, and that you have not commenced New Employment as
defined in paragraph 17 herein, you will remain employed by the Company in a
paid leave status up to and including December 31, 2006. If you obtain New
Employment, paid leave will end at that time. At the close of business on the
date that your paid leave ends, your employment will be terminated ("Termination
Date"). On or about your Termination Date, you will receive in a lump sum the
unpaid balance of the weeks of severance owed to you pursuant to paragraph 2.

4.

Vacation Entitlement. The Company will pay you for any accrued and unused
vacation time to which you are entitled. Signing this Agreement is not required
for you to receive your accrued and unused vacation pay.

5.

Outplacement. The Company will provide you with one (1) year of outplacement
assistance as described in the enclosed materials.

6.

Confidentiality. You agree to hold each and every term of this Agreement,
including all exhibits hereto, in the strictest confidence and not to divulge,
either orally or in writing, any term or condition to any person or entity
except your counsel, spouse, and/or tax/financial adviser or as may be required
by law, regulators or by order of any court. Should you breach this
confidentiality provision, the Company shall have the right to the return of all
payments made in connection with the Severance Compensation and Outplacement set
forth in paragraphs 2 and 5 respectively.

7.

Confidential Information. You agree not to disclose or cause to be disclosed any
Company Confidential Information. "Confidential Information" shall include any
confidential information concerning the business, prospects, and goodwill of the
Company including, by way of illustration and not limitation, all information
(whether or not patentable or

 



 

copyrightable) owned, possessed or used by the Company including without
limitation any vendor information, policyholder information, potential
policyholder lists, trade secrets, reports, technical data, computer programs,
software documentation, software development, marketing or business plans,
unpublished financial information, budgeting/price/cost information or agent,
broker, employee or insureds lists. You also affirmatively state that you have
not disclosed Confidential Information to unauthorized parties during the term
of your employment up until the date you sign this Agreement.

8.

Non-Disparagement. You agree to make no statements, whether oral, written or
electronic, which would tend to disparage, criticize or ridicule the Company.
The Company will adhere to its "no reference" policy by responding to all
inquires regarding your employment with dates of employment and position(s)
held.

9.

Non-Solicitation/Non-Hire. You agree for a period of one year following your
Resignation Date that you will not directly or indirectly solicit any client or
policyholder of the Company or its affiliates or assist any other person or
entity to do so or solicit, recruit or hire or assist or encourage a third party
to solicit, recruit or hire the services of any current employee, officer, agent
or broker of the Company or its affiliates.

10.

Cooperation with the Company. You agree to be generally available to respond to
questions and/or inquiries and provide other information concerning matters that
were within the scope of your responsibilities during your employment with the
Company. It is anticipated that most matters can be addressed through phone
calls and/or e-mails. Certain matters, however, may require meetings at mutually
acceptable times and places. In the event these meetings take place after your
Severance Compensation has been fully paid out, you will be reimbursed at the
rate of one thousand dollars ($1,000) per day (assuming an 8 hour work day) for
any such meetings which occur after your Severance Compensation has been paid
out. You also agree to cooperate fully with the Company in connection with any
existing or future litigation     involving the Company to the extent the
Company deems your cooperation necessary. The Company will attempt to minimize
the disruption in your life in such event. In the event your Severance
Compensation has been fully paid out, the Company will compensate you for your
time at a rate of one thousand dollars ($1,000) per day (assuming an 8 hour work
day). It is hereby acknowledged by you that the Company is not agreeing to
pay  you for the content of any testimony you may provide, but rather is
agreeing to compensate you     for your time and the disruption to your personal
and/or professional life. The Company also will reimburse you for any reasonable
expenses you incur in connection with your obligations under this paragraph,
such as expenses for travel, lodging, and meals.

11.

Return of Company Property. During your paid leave, you will be able to keep
your building pass, and the Company will continue to provide   you with an
e-mail address and phone extension so that you can continue to provide
assistance to the Company, if requested. You agree to promptly return all
Company property of any kind whatsoever in your possession on or about your
Termination Date.

12.

Rehire. If you are rehired subsequently by the Company, its subsidiaries or
affiliates after your receipt of the Severance Compensation, you understand and
acknowledge that some of your benefits upon your rehire, including possible
future severance compensation, will be based on your rehire date.

13.

Group Insurance Continuation/COBRA benefits. At the end of your employment, you
may elect to extend coverage of existing health care benefits for an additional
18 months in accordance with the provisions of the Consolidated Omnibus Budget
Reconciliation Act ("COBRA") by paying 102% of the Company's group rate for
coverage. Additional details concerning COBRA coverage will be provided
separately.

14.

2005 Incentive Compensation. You will be paid a Short-Term Incentive
Compensation Award for 2005 payable in 2006 of $37,000, which is the amount
payable in accordance with the terms of the Short-Term Incentive Compensation
Plan. Such amount shall be paid on or about the same time incentive compensation
payments are generally paid to other eligible employees.

15.

Lump Sum Payment. On or about the Effective Date of this Agreement, you will
receive a lump sum payment of one hundred thousand dollars ($100,000). Among
other things, this payment is being made to you as additional severance, as
compensation for transitional services, as partial compensation for forfeited
stock awards, in exchange for your assistance in the resolution of issues
concerning, and the execution of any such issues relating to, Allmerica
Securities Trust, ("AST"), your cooperation for continued assistance with
litigation matters, and in recognition of efforts relating to the closing of the
reorganization of the Allmerica Investment Trust funds which occurred on January
9, 2006, and any pro-rata bonus for 2006, which might otherwise be considered.

2



 

16.

Stock Options/Employment Continuity Plan. You will continue to vest in the stock
options granted to you up to and including February 28, 2006 and, except as
otherwise provided herein, will be subject to the terms and conditions of the
applicable stock incentive plans and agreements as if you were still employed by
the Company. You will have until 2:00 p.m. on your Termination Date, as defined
in paragraph 3, to exercise your stock options. Any (i) performance based
restricted stock units, (ii) restricted stock units issued under the Company's
Deferral/Conversion Program, (the "Conversion Program"), and (iii) stock options
which would not vest in the ordinary course (based on the normal time based
restrictions) on or prior to your Termination Date, shall be returned to the
Company and cancelled on your Termination Date. Any other options or stock
awards that are unexercised after 2:00 p.m. on your Termination Date (including
any which have not vested as of February 28, 2006) shall be returned to the
Company and cancelled as of such date. In addition, you hereby disclaim any
benefits whatsoever under the Employment Continuity Plan.

17.

New Employment. If you are in a paid leave status and you commence new
employment with an entity other than the Company during your paid leave, you
must notify the Company immediately which, in turn, will terminate your
employment and pay you in a lump sum the unpaid balance of your Severance
Compensation, as applicable. If you accept re-employment with the Company, you
will not be entitled to any unpaid Severance Compensation due or payable after
your acceptance. New employment shall mean full-time employment wherein you are
eligible for group medical benefits, the providing of consulting services on a
full time basis, or the engaging on a full time basis, in a sole proprietorship
or partnership. Full time basis shall mean an average of 30 hours or more a
week.

18.

General Release. In consideration for the amounts paid in paragraphs 2, 4, and
15 and for other good and sufficient consideration contained herein and
otherwise, the receipt of which is hereby acknowledged, you hereby release and
discharge the Company and its past or present officers, directors, stockholders,
employees, agents and attorneys, whether directly or indirectly, and whether
individually or in their official capacities (collectively, the "Releasees"),
from all actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, claims and demands whatsoever, including without
limitation, all claims in law or in equity (collectively, "Claims") which you
ever had, now have or hereafter may have against the Releasees to the date of
your execution of this Agreement, including any claims for any alleged violation
of any federal, state, or local law, regulation or public policy relating to or
having any bearing, directly or indirectly, on the operations or practices of
the Company, the terms and conditions of your employment with the Company or the
ending of your employment with the Company. You confirm and warrant that you
have not caused or permitted to be filed, nor will you cause or permit to be
filed in the future, any pending charge, complaint or action against the
Releasees and that you have not assigned any claim you have or may have against
the Releasees to any person or entity. You agree not to make, assert or maintain
any charge, claim, demand or cause of action, which is released by this
Agreement.

In addition, you understand and acknowledge that there are various federal,
state and local laws that prohibit employment discrimination on the basis of
age, sex, race, color, marital status, national origin, religion, disability,
sexual orientation and other categories, and that these laws are enforced by the
courts and various government agencies. You intend to give up any rights you may
have under these laws or any other laws with respect to your affiliation with
the Releasees, employment by the Company, or the ending of your employment with
the Company. You hereby release and forever discharge the Releasees from any and
all actions, causes of action and claims whatsoever for wages, severance, stock
options, bonuses, damages, including pain and suffering and emotional harm
arising out of any promise, agreement or contract, known or unknown, suspected
or unsuspected, you ever had, now have, or shall have against the Releasees with
respect to any matter, event or condition occurring or arising on or prior to
the date of your execution of this Agreement, including, but not limited to,
claims for breach of an implied or expressed employment contract, claims for
unlawful discharge, claims alleging a violation of federal and state wage and
hour laws, Title VII of the Civil Rights Act, as amended, the Age Discrimination
in Employment Act of 1967, as amended, Section 1981 of the Civil Rights Act of
1991, The Americans with Disabilities Act, The Equal Pay Act, The Family Medical
and Leave Act, federal and state Wage and Hour Laws, the Employee Retirement
Income Security Act of 1974, federal and state whistle blower laws and other
claims pursuant to federal, state or local law regarding discrimination based on
race, age, sex, religion, marital status, disability, sexual orientation, or
national origin, claims for alleged violation of any other local, state, and
federal law, regulations, ordinance or

 

3

 



 

public policy having any bearing whatsoever on the terms or conditions of your
employment with the Company, the ending of such employment, as well as all
claims pursuant to common law, or claims arising directly or indirectly out of
your employment by or separation from employment with the Company. You further
agree to release and discharge the Releasees not only from any and all claims
which you could have made on your own behalf but also from those which may or
could be brought by any person, governmental authority or organization and you
waive any right to become, and promise not to become, a member of any class in
any proceeding or case in which a claim against the Releasees arises, in whole
or in part, from any event which occurred on or prior to the date of this
Agreement. THIS MEANS THAT, BY SIGNING THIS AGREEMENT, YOU HAVE WAIVED ANY
RIGHTS YOU MAY HAVE OR HAD TO BRING A LAWSUIT OR MAKE A CLAIM AGAINST THE
RELEASEES BASED ON ANY ACTS OR OMISSIONS TAKEN BY THE COMPANY UP TO THE DATE OF
THE SIGNING OF THIS AGREEMENT. Notwithstanding the foregoing, nothing in this
Agreement shall preclude you from (a) filing a charge or complaint with the
Equal Employment Opportunity Commission, (b) participating in any manner in an
investigation, hearing or proceeding conducted by the Equal Employment
Opportunity Commission or state civil rights agency, or (c) exercising your
rights under COBRA, but you hereby waive any and all rights to recover under, or
by virtue of, any such charge or complaint, investigation, hearing or
proceeding.

19.

Period for Review and Revocation. You acknowledge and agree that you have been
given a reasonable period of time within which to consider this letter
Agreement, up to and including forty-five (45) days. If you fail to return this
Agreement within 45 days of the date you receive this Separation Agreement, the
Company will consider you to have rejected its offer of the payment and benefits
provided herein. You also represent that you have read carefully and fully
understand the terms of this Agreement, that you have had the opportunity to
consult with an attorney, and that you have been advised by the Company to
consult with an attorney, prior to signing this Agreement. You acknowledge that
any changes to this Agreement, material or otherwise, will not restart the
45-day review period. You agree and understand that you may accept and sign this
Agreement prior to the expiration of the 45-day review period, provided your
acceptance is knowing and voluntary. You further acknowledge that you are
executing this letter agreement voluntarily and knowingly and that
notwithstanding your voluntary and knowing execution, you may revoke your
consent to this Agreement at any time within seven (7) days of the date of its
execution and shall not become effective until this 7 day period has expired.
Whether you sign this Agreement at or prior to the execution of the 45-day
review period, the 7-day revocation period may not be shortened or waived. The
"Effective Date" will be the eighth (8th) day after you sign the Agreement. If
you do not notify the Company in writing, within the seven (7) day revocation
period that you are exercising your right of revocation, the Agreement
automatically will become effective.

The Company's Human Resources Department has assembled data concerning the
individuals eligible for consideration as well as those affected by this
reduction in force, their job titles and ages. This data is attached to this
Agreement. You should be aware that employees whose positions are eliminated are
not entitled to any Severance Compensation if they do not execute a Separation
Agreement.

20.

Withholding. You acknowledge that any payments made pursuant to this Agreement
will be subject to appropriate Federal and State tax withholding obligations.

21.

Indemnity. It is hereby agreed by the Company that in the event you are
requested to provide services to AST after your Position Elimination Date,
whether as an officer, director or otherwise, the Company will indemnify and
defend you in connection with any claim or lawsuit related to any actions or
involvement on your part on behalf of AST to the same extent as the Company
would provide to an officer of the Company.

22.

Arbitration. If any dispute shall arise between you and the Company with
reference to the interpretation of this Agreement or the rights of any party
with respect to any transaction under this Agreement, the dispute shall be
referred to arbitration and/or mediation under National Rules for the Resolution
of Employment Disputes of the American Arbitration Association. The arbitration
shall take place in the Commonwealth of Massachusetts and the arbitration
proceedings are to be governed by the rules of the American Arbitration
Association, as applicable. The decision of the arbitrator shall be final and
binding upon you and the Company and judgment upon the award rendered by the
arbitrator may be entered into any court having jurisdiction thereof. The
expense of the arbitrator and of the arbitration shall be equally divided
between you and the Company. Arbitration is the sole remedy for disputes arising
under this Agreement.

 

4

 



 

 

23.

409A Compliance. The Company has attempted in good faith to comply with the
Internal Revenue Code Section 409A ("409A") in preparing this Agreement.
However, the Company does not represent or warrant to you that this Agreement is
409A compliant, and encourages you to seek your own legal or tax advice if you
have any concerns.

24.

Voluntary Execution. Your signature below is an acknowledgment that you have
read this Agreement, understand it, and that you are entering into it
voluntarily.

25.

Successors and Assigns. This Agreement shall be binding upon you, your heirs,
executors, administrators and assigns and upon the Company, its successors and
assigns.

26.

Completeness of Agreement. This Agreement contains all the terms and conditions
agreed upon by the parties with reference to the subject matter contained in
this Agreement. No other agreement, oral or otherwise, will be deemed to exist
or to bind either of the parties to this Agreement. This Agreement cannot be
modified except by a written instrument signed by both parties.

27.

Severability. The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision. Wherever
possible, each provision of this Agreement shall be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision hereof
shall be prohibited by or be invalid under such law, that provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating or nullifying the remainder of that provision or any other
provision of this Agreement.

28.

Massachusetts Law. This Agreement shall be executed as an agreement under seal
and it shall be governed by the laws of the Commonwealth of Massachusetts.

Very truly yours,

FIRST ALLMERICA FINANCIAL

LIFE INSURANCE COMPANY

 

By:

/s/ Sheila A. Carroll

Vice President

 

I knowingly understand and voluntarily agree and accept the terms and conditions
set forth above.

 

/s/ John P. Kavanaugh

John P. Kavanaugh

Date:

February 27, 2006